Citation Nr: 0726041	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-17 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and E.P.




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.  
He died in August 1991.  The appellant is his surviving 
spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2007.  A transcript 
of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in August 1991 while a resident at a nursing 
home in Shreveport, Louisiana.  He was 61 years old.  The 
certificate of death listed the cause of death as 
disseminated carcinomatosis due to carcinoma of the prostate.  
There were no other factors listed as contributing to death.  
At the time of his death, he was not service connected for 
any disability. 

The veteran's service medical records are negative for any 
complaint, treatment or diagnosis for any prostate condition.  

During her January 2007 hearing, the appellant indicated that 
she met the veteran in December 1969 and that they were 
married in June 1970.  She stated that on a number of 
occasions she took the veteran to medical 
facilities/providers for treatment of genitourinary symptoms, 
including erectile dysfunction, painful urination and blood 
in the urine.  See hearing transcript, pgs. 21-25.  She 
stated that the physicians would sometimes have to stick a 
tube down the veteran's penis to loosen blockage.  The 
facilities/providers she referenced were: Louisiana State 
University (LSU) Hospital (formerly named Confederate 
Memorial Medical Center) - Id., pgs. 29, 30 and 33; the VA 
Medical Center (VAMC) in Shreveport, Louisiana - Id., pgs. 
29-30; and Drs. Bickham, Comb and Brown at "Willis-
Knighton." - Id., pgs. 32 and 34.  Records from these 
facilities should be obtained.  

The appellant also mentioned a Dr. Moller at Highland Clinic; 
however, he treated the veteran only for his heart condition.  
Id., pg. 34.  Records from this physician are already on 
file.  

The Board notes that an internet search reveals that the 
Willis-Knighton Health System consists of multiple facilities 
in Louisiana, mostly in the Shreveport area.  The appellant 
should specifically identify which facility treated the 
veteran.  

In addition, the appellant has not been provided 
correspondence that satisfies the more recent Veterans Claims 
Assistance Act (VCAA) notice requirements specified in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess/Hartman, the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim - including the degree of disability and 
effective date of an award (such as here, following the grant 
of service connection).  So on remand, the veteran should be 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that informs him not only about the 
requirements for establishing his entitlement to increased 
ratings, but also concerning the downstream issue pertaining 
to the effective dates for the award of benefits, and also 
includes an explanation as to the type of evidence that is 
needed to establish an effective date.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  After securing written 
authorization from the appellant, 
request records pertaining to the 
veteran from LSU Hospital (formerly 
named Confederate Memorial Medical 
Center) and Willis-Knighton Health 
System (Drs. Bickham, Comb and Brown) 
from 1960 to 1991.  In regard to the 
Willis-Knighton records, have the 
appellant identify the specific 
facility within the health care system 
where the veteran received treatment.  

Also request records from the 
Shreveport VAMC pertaining to the 
veteran from 1960 to 1991.  

2.  Thereafter, the veteran's claims 
file should be reviewed by a VA 
physician for an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that any post-service 
genitourinary treatment the veteran 
received was related to his period of 
service and whether this post-service 
treatment was, in turn, related to his 
death from disseminated carcinomatosis 
due to carcinoma of the prostate.  The 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  The complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  If the benefit sought is not 
granted to the appellant's 
satisfaction, send her and her 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the appellant is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the appellant until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



